Order, entered on July 19, 1966, appealed from unanimously reversed, on the law, and the motion of defendant-appellant (appellant) for summary judgment dismissing the complaint is granted, with $50 costs and disbursements to appellant. Plaintiff-respondent (respondent) alleges appellant orally agreed to extend credit up to $5,000,000 for a period *924of a minimum of two years with the right, inter alia, in appellant to approve each loan made under the credit. Appellant in its answer, in addition to denials, pleaded the Statute of Frauds (General Obligations Law, § 5-701) as an affirmative defense. Thereafter appellant’s motion for an order pursuant to CP-LR 3212, dismissing the complaint, was denied. Under the undisputed facts of this case the Statute of Frauds is an absolute defense and the motion should have been granted (cf. Harris v. Home Ind. Co., 6 A D 2d 861). Concur — Breitel, J. P., McNally, Stevens, Steuer and Capozzoli, JJ.